EXHIBIT 10.5


EL PASO ELECTRIC COMPANY
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT
(FOR NON-EMPLOYEE DIRECTORS)




El Paso Electric Company, a Texas corporation (the "Company"), has granted to
the _____________ (the “Participant”), under the El Paso Electric Company
Amended and Restated 2007 Long-Term Incentive Plan (the “Plan”), a restricted
stock award of 3,500 Shares (the "Award") on ______________ (the “Award Date”),
upon and subject to the restrictions, terms and conditions set forth below.
Capitalized terms not defined herein shall have the meanings specified in the
Plan.


1. Acceptance of Award Agreement. The Award shall be null and void unless the
Participant shall accept this Award Agreement by executing it in the space
provided below and returning it to the Company. As soon as practicable after the
Participant has executed this Award Agreement, shares will be allocated to the
Participant 's account in book‑entry form in a manner that effectively prevents
transfers during the Restriction Period (as defined below).


2. Rights as a Shareholder. The Participant shall have the right to vote the
Shares subject to the Award and to receive dividends and other distributions
thereon; provided, however, that a dividend or other distribution with respect
to Shares (including, without limitation, a stock dividend or stock split),
other than a regular cash dividend, shall be subject to the same restrictions as
the Shares with respect to which such dividend or other distribution was made.


3. Removal of Restrictions. At the termination of the Restriction Period, the
Company shall cause any restriction of transfer to be removed from the
Participant’s account in book‑entry form with respect to the Shares for which
restrictions have lapsed pursuant to Section 4 hereof and subject to
Section 5.2.


4. “Restriction Period” and Vesting. The restrictions on the applicable portion
of the Award shall lapse on _______________ the “Vest Date” if Participant
continues service on the Board from the Award Date through such Vest Date.


5.    Additional Terms and Conditions of Award.


5.1. Non-transferability of Award. During the Restriction Period, the Shares
subject to the Award as to which restrictions remain in effect may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate or encumber, or otherwise dispose of such shares, the Award
shall immediately become null and void.


1
#85822115v1    

--------------------------------------------------------------------------------






5.2.    [Reserved.]


5.3. Award Agreement Subject to the Plan. This Award Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. The
Participant hereby acknowledges receipt of a copy of the Plan. To the extent
that any provision of this Award Agreement conflicts with the express terms of
the Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Award Agreement
shall be hereby deemed amended so as to carry out the purpose and intent of the
Plan.


5.4 Severability. In the event any provision of this Award Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Award Agreement, and this Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.
5.5 Compliance with Recoupment Policy. Any amounts payable, paid, or distributed
under this Award Agreement are subject to the recoupment policy of the Company
as in effect from time to time.
6.    Miscellaneous Provisions.


6.1. Successors. This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall acquire any rights hereunder in accordance with this Award Agreement
or the Plan.


6.2. Notices. All notices, requests or other communications provided for in this
Award Agreement shall be made, if to the Company, to El Paso Electric Company,
Stanton Tower, 100 N. Stanton, El Paso, Texas 79901, Attention: Corporate
Secretary, and if to the Participant, to Participant’s Name at the last address
provided to the Company. All notices, requests or other communications provided
for in this Award Agreement shall be made in writing either (a) by personal
delivery to the party entitled thereto, (b) by facsimile with confirmation of
receipt, (c) by mailing in the United States mails to the last known address of
the party entitled thereto or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile transmission, or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication is not received during regular business hours, it shall be deemed
to be received on the next succeeding business day of the Company.


6.3. Counterparts. This Award Agreement may be executed in two counterparts,
each of which shall be deemed an original and both of which shall constitute one
and the same instrument together, shall constitute one and the same instrument.






2
#85822115v1    

--------------------------------------------------------------------------------






EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 









Accepted this ____ day of ______________, 20__.





















3
#85822115v1    